Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 5 April 1821
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 5 April 1821
				
				Your Letter full of complaints my dear Charles reached me yesterday and I am sorry to see you indulge still in a querrulous disposition but a little intercourse with young men I still flatter myself will cure you therefore I shall say nothing farther on the subject—Your Trunk I sent on about ten days since and hope as it was addressed to the care of Mr Cruft you have received it safe with the Gun and the Violent and the Cloak which I believe I ought not to have sent—I however have such confidence in the superior power of your mind my Son that however painful the effort there are few things I am sure which you could not vanquish once resolved and ere many Months have elapsed I trust you will have recovered as completely as Johnson appears now to be excepting occasionally—He begins to be sensible that beauty is not perfection—Our little friend has derived considerable advantage from the lessons she received in the Winter and I am much more satisfied with her than I ever was before perhaps because I begin to reap the fruits of my labours—She is becoming too much of a belle and I am a little afraid that admiration will undo my efforts to improve her—I write you thus my dear Charles because you must be in the habit of hearing of her and because I would rather you would continue to think of her as she is than to avoid the subject and by that means encourage the passion which you have indulged hitherto but which you may rely on it time will prove is altogether imaginary—Is George as much of an enamorato as ever. He is so fiery I suppose he will be quite overcome by the attractions which dissolved your mighty heart and I expect to be quite perdu with love scenes poetry & c.—after we return from Boston—Adieu my Boy make light of life and do not encourage at your age misanthropical feelings—receive the kindness intended you with kindness and tho’ it may not be displayed in the exact form or manner which is most pleasing to you remember always that the motive which prompts it is amiable and benevolent and that however desirous we may be of avoiding obligation there is frequently more real grace  and goodness elicited by the manner of receiving favours and more real gratification bestowed than by offering them—Throw yourself into the society of young men if they are a little older never mind it—Be assured my dear Boy that your Mother loves you too sincerely to advise any thing unsuitable and it is the conviction of the necessity there is for your future welfare and happiness to shake off the habits you have been acquiring under my roof under my own eye indeed that makes me so urgent and a very little force put upon your inclinations will teach you that much good is to be found in society as well as evil and that with a little discretion we may enjoy the one and avoid the other 
				
					
				
				
			